Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination.
To insure proper consideration and to the extent required by 37 CFR 1.56, applicant is required to update the information hereby incorporated by reference under “Related Applications” by updating the U.S. Application 15/889,143 with corresponding U.S. Patent 10,613,961 [pg. 2, paragraph 1 in the preliminary amendment to the specification filed on 3/20/20].

Claim Objections
Claims 11-18 are objected to because of the following informalities:  
As to claim 11, the claim failed to provide proper indentations to segregate elements of a system and function performed by an element. See MPEP 608.01(i). 
Claims 12-18 are objected to base on dependency.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 5 and 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The following terms lack antecedent basis:
Claim 5 – “the first plurality of benchmarking results”.  
Claim 11 – “the first resource allocation unit”; “the resource definition”; “the computer system”; “the first computing capacity”; “the first compute resource”.
As to claims 12-18, these claims depends on claim 11 and are rejected based on dependency.
The following limitations are unclear:
As to claim 12, it is unclear to the examiner whether “a request”, “a resource allocation unit” and “a first compute resource” refer to the same limitations established/recited in claim 11 for which claim 12 depends on.  For examination purpose, the limitations are treated as the same and “a” preceding the limitations are treated as “the” for the remainder of this office action.  Furthermore, applicant is reminded to use consistent terms to refer to the same limitation (i.e. computer system vs. first computer system, etc.)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-2 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 (i.e. claims 1 and 7) of US Patent 10,613,961 (hereafter ‘961). The difference being a slight difference in wording and that claim 7 of Patent ‘961 is silent on the explicit act of generating of a plurality of benchmarking results.  However, claim 7 of Patent ‘961 disclosed obtaining of a plurality of benchmarking results.  Furthermore, generating benchmarking results is well known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create/calculate benchmarking results to achieve the predictable result of using the benchmarking results for performing subsequent performance related calculations.

As to claims 3-5, these claims are rejected for the same reason as claims 1-2 and 8 above with respect to claims 2-3, 5 and 7 of patent ‘961. Furthermore, the difference being claims 3-5 of the instant application and claims 2-3, 5 and 7 of patent ‘961 are claimed in a different claim hierarchy.  However, implementing claims in different claim hierarchy are well known in the art and would have been a matter of design choice.

As to claims 6-7 and 11, these claims are rejected for the same reason as claims 1-2 and 8 above with respect to claims 8-9 and 16 of patent ‘961.

US Patent 10,613,961
Instant Application
1. A method comprising: 
benchmark workload utilizing a first compute resource; 
obtaining a first plurality of benchmarking results representing performance of the containers utilizing the first compute resource; and 
creating, by a processing device, a resource definition in view of the first plurality of benchmarking results, wherein the resource definition comprises a first resource allocation unit indicative of a first computing capacity of the computer system utilizing the first compute resource and an association between the first resource allocation unit and the first compute resource.

7. The method of claim 1, further comprising: 
a second resource allocation unit indicative of a second computing capacity of the computer system utilizing the second compute resource and an association between the second performance score and the second compute resource.




generating, by a processing device, a plurality of benchmarking results representing performance of the computer system utilizing the plurality of compute resources; and
creating, by the processing device, a resource definition for the compute system in view of the benchmarking results, wherein the resource definition comprises a first resource allocation unit indicative of a first computing capacity of the computer system utilizing a first compute resource and a second resource allocation unit indicative of a second computing capacity of the computer system utilizing a second compute resource, and wherein the plurality of compute resources comprises the first compute resource and the second compute resource.
an association between the first resource allocation unit and the first compute resource.

(see claim 7) … an association between the second performance score and the second compute resource.


2. The method of claim 1, wherein the resource definition further comprises identifying information of a benchmarking standard that defines the benchmark workload.
3. The method of claim 1, wherein the resource definition further comprises identifying information of a benchmark related to the benchmark workload.
(see claim 1)…a first plurality of benchmarking results representing performance of the containers utilizing the first compute resource…
4. The method of claim 3, wherein generating the plurality of benchmarking results comprises generating a first plurality of benchmarking results representing performance of the computer system utilizing the first compute resource.
3. The method of claim 1, wherein creating the resource definition comprises: in response to determining that the first plurality of benchmarking results satisfies a predefined condition, determining a first performance score in view of the first plurality of benchmarking results, wherein the first resource allocation unit comprises the first performance score.

predefined condition is whether the first plurality of benchmarking results falls within a predefined range or whether a deviation of the first plurality of benchmarking results is not greater than a threshold.

8. The method of claim 7, wherein the first compute resource comprises a first processing resource, and wherein the second compute resource comprises a second processing resource.
6. The method of claim 1, wherein the first compute resource comprises a first processing resource, and wherein the second compute resource comprises a second processing resource.
9. The method of claim 7, wherein the first compute resource comprises a first memory resource, and wherein the second compute resource comprises a second memory resource.
7. The method of claim 1, wherein the first compute resource comprises a first memory resource, and wherein the second compute resource comprises a second memory resource.
1. A method comprising: 
deploying a plurality of containers on a plurality of nodes of a computer system; executing, in the plurality of containers, a benchmark workload utilizing a first compute resource; 

creating, by a processing device, a resource definition in view of the first plurality of benchmarking results, wherein the resource definition comprises a first resource allocation unit indicative of a first computing capacity of the computer system utilizing the first compute resource and an association between the first resource allocation unit and the first compute resource.

7. The method of claim 1, further comprising: 
executing, in the plurality of containers, the benchmark workload utilizing a second compute resource; obtaining a second plurality of benchmarking results representing performance of the containers utilizing the second compute resource; and 

11. A system comprising: 
a memory; and 
a processing device operatively coupled to the memory, the processing device to: deploy a plurality of containers on a plurality of nodes of a computer system; execute, in the plurality of containers, a benchmark workload utilizing a first compute resource; 
obtain a first plurality of benchmarking results representing performance of the containers utilizing the first compute resource; and create a resource definition in view of the first plurality of 

16. The system of claim 11, wherein the processing device further to: 
receive a request for resource allocation comprising the first resource allocation unit; 
determine, in view of the resource definition, that the computer system provides the first computing capacity utilizing the first compute resource; and
allocate the first compute resource to fulfill the request for resource allocation.

a memory; and 
a processing device operatively coupled to the memory, the processing device to: 





















receive a request for resource allocation comprising the first resource allocation unit; 

determine, in view of the resource definition, that the computer system can provide the first computing capacity utilizing the first compute resource; and 
allocate the first compute resource to fulfill the request for resource allocation.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 11-12, 15 and 17-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent 9,983,807 to Tylik et al. (hereafter Tylik).

As to claim 11, Tylik teaches the invention as claimed including a system comprising: 
a memory [memory 310, Fig. 3 and corresponding text]; and
a processing device operatively coupled to the memory [processing circuitry 306, Fig. 3 and corresponding text], the processing device to: 
receive a request for resource allocation comprising the first resource allocation unit [request to provision storage resources, the request includes a policy profile including a service level capability (i.e. ranked/categorized level of performance), col. 9, lines 20-40];
determine, in view of the resource definition, that the computer system can provide the first computing capacity utilizing the first compute resource; and 


As to claim 12, Tylik teaches the invention as claimed including wherein the processing device is further to:  
receive a request for resource allocation comprising a resource allocation unit indicative of a computing capacity [request to provision storage resources, the request includes a policy profile including a service level capability (i.e. ranked/categorized level of performance) and usage tags associated with capacity usage, col. 9, lines 20-40; col. 10, lines 33-50; col. 11, lines 8-10]; 
determine a first compute resource of a first computer system in view of a first resource definition related to the first computer system, wherein the first resource definition comprises data indicative of an association between the first compute resource and the resource allocation unit; and 
allocate the first compute resource to fulfill the request for resource allocation [in view of resource capability profile of resource including a service level capability to determine a match between policy profile and resource capability profile provision the matching resource, col. 9, line 34-col. 10, line 14; storage pool of storage system, Fig. 2 and corresponding text].

As to claim 15, Tylik teaches the invention as claimed including wherein the first computer system is a virtualized computer system [storage system(s) which can be virtualized 

As to claim 17, this claim is rejected for the same reason as claim 15 above.

 As to claim 18, Tylik teaches the invention as claimed including wherein the processing device is further to: identify a second compute resource of a second computer system in view of the resource allocation unit and a second resource definition associated with the second computer system, wherein the second resource definition comprises data indicative of an association between the second compute resource and the resource allocation unit; and allocate the second compute resource to fulfill the request for resource allocation [in view of resource capability profile of resource including a service level capability to determine a match between policy profile and resource capability profile provision the matching resource, col. 9, line 34-col. 10, line 14; storage pool of storage system, Fig. 2 and corresponding text].

Allowable Subject Matter
Claim 1 would be allowable by overcoming the non-statutory double patenting rejection(s) above.
Claims 2-8 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and by overcoming the 35 U.S.C. 112(b) and/or non-statutory double patenting rejection(s) above.
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-14 and 16 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and by overcoming the 35 U.S.C. 112(b) above.
Claims 19-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  

“Heterogeneity in “Homogeneous” Warehouse-Scale Computers: A Performance Opportunity” disclosed the benefit of exploiting the heterogeneity of computing platforms in datacenters by quantifying an application’s sensitivity to the heterogeneity; mapping jobs to machine resources in an experimental testbed (i.e. benchmark workload) to benchmark machine resources and collecting a performance score for the mapping and subsequently using the mapping score for job placement [entire document].  Similarly, “More for your Money: Exploiting Performance Heterogeneity in Public Clouds” disclosed heterogeneity-aware placement of workload [entire document].  Associating resource capability profile of resources to requested resource requirement for resource provisioning was disclosed in Tylik [col. 9, line 34-col. 10, line 14].  Assigning container(s) to node(s), executing in the container(s) tasks utilizing resource(s) allocated for the container(s) [paragraphs 38-40 and 67] running benchmark workload and obtaining a benchmark result [paragraphs 104-105] was disclosed in US PG Pub. 2017/0017521.  Normalizing capacities of computer systems having heterogeneous resources as 
Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art before the effective filing date of the claimed invention, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1 and 19 as a whole.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QING YUAN WU whose telephone number is (571)272-3776.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/QING YUAN WU/Primary Examiner, Art Unit 2199